PETITION TO RESIGN
(DISBARMENT ON CONSENT)
TO THE HONORABLE CHIEF JUSTICE, AND ASSOCIATE JUSTICES OF THE SUPREME COURT OF LOUISIANA:
The petition of Glen H. Smith, with respect represents:
I
There is an investigation presently pending by the Committee on Professional Responsibility for the Louisiana State Bar Association against Glen H. Smith, Respondent. Said investigation involves criminal convictions wherein Respondent was convicted of the felonies of bankruptcy fraud and failure to appear in the United States District Court, Western District of Louisiana, Shreveport Division.
II
Respondent, Glen H. Smith, at this time, avers that all of the facts, as set forth in the attached copies of court records involving these convictions are true and correct and Respondent requests permission to resign from the practice of law thus being disbarred on his own consent.
ORDER
PREMISES CONSIDERED,
IT IS ORDERED that Glen H. Smith be allowed to surrender his license to practice law in Louisiana, pursuant to Article XV, *915Section 11, of the Articles of Incorporation of the Louisiana State Bar Association and that same be cancelled and revoked and that the name of Glen H. Smith be stricken from the roll of attorneys authorized to practice law in Louisiana, thus being disbarred on his own consent. Costs of these proceedings are assessed against Glen H. Smith.